Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered May 15, 2002, convicting him of rape in the first degree (two counts), sexual abuse in the first degree (five counts), and incest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the Supreme Court erred in admitting testimony of a “prompt outcry” of sexual assault (see CPL 470.05 [2]; People v Tevaha, 84 NY2d 879 [1994]; People v Medina, 53 NY2d 951 [1981]). In any event, the Supreme Court properly admitted the testimony (see People v Shelton, 1 NY3d 614 [2004]; People v McDaniel, 81 NY2d 10 [1993]).
The defendant’s remaining contentions are without merit. Ritter, J.P., Smith, Goldstein and Lifson, JJ., concur.